UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26119 UONLIVE CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0629754 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3rd Floor, Goldlion Digital Network Center, 138 Tiyu Road East, Guangzhou, People’s Republic of China 510620 (Address of principal executive offices) (Zip Code) +86-20-28860608 (Registrant’s telephone number, including area code) 5/F, Guangdong Finance Building, 88 Connaught Road West, Hong Kong (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☐ No☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☐ No☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐( Do not check if a smaller reporting company) Smaller reporting company ☒  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☒No ☐ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. ☐Yes ☐ No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of April 29, 2015, there were 1,996,355 shares of $0.001 par value common stock issued and outstanding. FORM 10-Q UONLIVE CORPORATION INDEX Page PART I. Financial Information F-1 Item 1.Financial Statements (Unaudited). F-1 Item 2.Management’s Discussion and Analysis of Financial Condition and results of Operation. 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 4 Item 4.Controls and Procedures. 4 PART II. Other Information 5 Item 1.Legal Proceedings. 5 Item 1A. Risk Factors. 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 5 Item 3.Defaults Upon Senior Securities. 5 Item 4.Mine Safety Disclosures. 5 Item 5.Other Information. 5 Item 6.Exhibits. 5 Signatures 6 PART I –FINANCIAL INFORMATION Item 1. Financial Statements UONLIVE CORPORATION INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 (Audited) F-2 Condensed Consolidated Statements of Operations And Comprehensive Loss for the Three Months ended March 31, 2014 and 2013 F-3 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2014 and 2013 F-4 Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months ended March 31, 2014 F-5 Notes to Condensed Consolidated Financial Statements F-6 to F-10 F-1 UONLIVE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 201 4 AND DECEMBER 31, 201 3 (Currency expressed in United States Dollars (“US$”), except for number of shares) March 31, 2014 December 31, 2013 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS ’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Amount due to a shareholder Total current liabilities Long-term liabilities: Note payable to a shareholder Total liabilities Commitments and contingencies Stockholders’ deficit: Series A, Convertible preferred stock, $0.001 par value; 10,000,000 shares authorized, 500,000 shares issued and outstanding, respectively Common stock, $0.001 par value; 200,000,000 shares authorized; 1,996,355 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficits ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to the condensed consolidated financial statements. F-2 UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 201 4 AND 201 3 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended March 31, Revenue, net $ - $ - Cost of revenue - - Gross profit - - Operating expenses: Consulting and professional fee - General and administrative - Total operating expenses LOSS BEFORE INCOME TAXES ) ) Income tax expense - - NET LOSS $ ) $ ) Other comprehensive income: - Foreign currency translation gain COMPREHENSIVE (LOSS) INCOME $ ) $ 86 Net loss per share – Basic and diluted $ ) $ ) Weighted average common shares outstanding – Basic and diluted See accompanying notes to the condensed consolidated financial statements. F-3 UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 201 4 AND 201 3 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable and accrued liabilities Net cash used in operating activities - ) Cash flows from financing activities: Advances from a shareholder - - Net cash provided by financing activities - - Effect of exchange rate change on cash and cash equivalents - (2 ) NET CHANGE IN CASH AND CASH EQUIVALENTS - ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - See accompanying notes to the condensed consolidated financial statements F-4 UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 201 4 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Series A Convertible preferred stock Common stock Additional paid Accumulated Accumulated other comprehensive Total stockholders’ No. of shares Amount No. of shares Amount in capital deficit (loss) income deficit Balance as of January 1, 2014 $ ) $ ) $ ) Net loss for the period - ) - ) Foreign currency translation adjustment - Balance as of March 31, 2014 $ ) $ ) $ ) See accompanying notes to the condensed consolidated financial statements F-5 UONLIVE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 201 4 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE － 1BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States (“GAAP”), and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of December 31, 2013 which has been derived from audited financial statements and these unaudited condensed consolidated financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended March 31, 2014 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2014 or for any future periods. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Management’s Discussion and the audited financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December 31, 2013. NOTE － 2DESCRIPTION OF BUSINESS AND ORGANIZATION Uonlive Corporation (“UOLI” or the “Company”) was incorporated under the laws of the State of Nevada on January 29, 1998 as Weston International Development Corporation. On July 28, 1998, its name was changed to Txon International Development Corporation. On September 15, 2000, the Company changed its name to China World Trade Corporation. On July 2, 2008, the Company further changed its name to Uonlive Corporation. UOLI, through its subsidiaries, engaged in the provision of online multimedia and advertising service and the operation of online radio stations in Hong Kong. Since 2013, the Company ceased its operation and became a shell company with no or nominal operations. The Company is actively considering various acquisition targets and other business opportunities. The Company hopes to acquire one or more operating businesses or consummate a business opportunity within the next twelve months. UOLI and its subsidiaries are hereinafter collectively referred to as “the Company”. NOTE － 3GOING CONCERN UNCERTAINTIES These condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future. For the three months ended March 31, 2014, the Company has incurred a continuous loss of $2,000 with an accumulated deficit of $3,545,150 as of that date . The continuation of the Company is dependent upon the continuing financial support of shareholders. Management believes the existing stockholders will provide the additional cash to meet the Company’s obligations as they become due. However, there is no assurance that the Company will be successful in securing sufficient funds to sustain the operations. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. These condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result in the Company not being able to continue as a going concern. F-6 UONLIVE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 201 4 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE － 4SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements reflect the application of certain significant accounting policies as described in this note and elsewhere in the accompanying condensed consolidated financial statements and notes. ● Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the periods reported. Actual results may differ from these estimates. ● Basis of consolidation The condensed consolidated financial statements include the financial statements of UOLI and its subsidiaries. All significant inter-company balances and transactions within the Company have been eliminated upon consolidation. ● Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. ● Income taxes The provision for income taxes is determined in accordance with the provisions of ASC Topic 740, “Income Taxes ” (“ASC 740”). Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Any effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. ASC 740 prescribes a comprehensive model for how companies should recognize, measure, present, and disclose in their financial statements uncertain tax positions taken or expected to be taken on a tax return. Under ASC 740, tax positions must initially be recognized in the financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions must initially and subsequently be measured as the largest amount of tax benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the tax authority assuming full knowledge of the position and relevant facts. For the three months ended March 31, 2014 and 2013, the Company did not have any interest and penalties associated with tax positions. As of March 31, 2014, the Company did not have any significant unrecognized uncertain tax positions. The Company conducts major businesses in Hong Kong and is subject to tax in this jurisdiction. As a result of its business activities, the Company files tax returns that are subject to examination by the foreign tax authority. ● Net loss per share The Company calculates net loss per share in accordance with ASC Topic 260, “Earnings per Share.” Basic loss per share is computed by dividing the net loss by the weighted-average number of common shares outstanding during the period. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common stock equivalents had been issued and if the additional common shares were dilutive. ● Comprehensive loss ASC Topic 220, “Comprehensive Income” establishes standards for reporting and display of comprehensive income or loss, its components and accumulated balances. Comprehensive income or loss as defined includes all changes in equity during a period from non-owner sources. Accumulated comprehensive income or loss consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income or loss is not included in the computation of income tax expense or benefit. F-7 UONLIVE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 201 4 (Currency expressed in United States Dollars (“US$”)) (Unaudited) ● Foreign currencies translation Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency using the applicable exchange rates at the balance sheet dates. The resulting exchange differences are recorded in the condensed consolidated statement of operations. The reporting currency of the Company is the United States Dollars ("US$") and the accompanying condensed consolidated financial statements have been expressed in US$. In addition, the Company’s subsidiary in Hong Kong maintain its books and record in its local currency, Hong Kong Dollars (
